Name: 2009/156/EC: Council Decision of 21 November 2008 on the signature and provisional application of the stepping stone Economic Partnership Agreement between CÃ ´te d'Ivoire, of the one part, and the European Community and its Member States, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  cooperation policy
 Date Published: 2009-03-03

 3.3.2009 EN Official Journal of the European Union L 59/1 COUNCIL DECISION of 21 November 2008 on the signature and provisional application of the stepping stone Economic Partnership Agreement between CÃ ´te d'Ivoire, of the one part, and the European Community and its Member States, of the other part (2009/156/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 12 June 2002, the Council authorised the Commission to open negotiations of Economic Partnership Agreements with ACP countries. (2) Negotiations of a stepping stone Economic Partnership Agreement have been concluded and the stepping stone Economic Partnership Agreement between CÃ ´te d'Ivoire, of the one part, and the European Community and its Member States, of the other part (hereinafter the stepping stone EPA) was initialled on 7 December 2007. (3) Article 75(4) of the stepping stone EPA provides for its provisional application of the Agreement pending its entry into force. (4) The stepping stone EPA should be signed on behalf of the Community and applied, as concerns elements falling within the competence of the Community, on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the stepping stone Economic Partnership Agreement between CÃ ´te d'Ivoire, of the one part, and the European Community and its Member States, of the other part, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the stepping stone EPA is attached to this Decision. Article 2 For the purposes of Article 73(2) of the stepping stone EPA, the EPA Committee shall be composed, on the one hand, of the members of the Council and of representatives of the Commission and, on the other hand, of representatives of the Government of the CÃ ´te d'Ivoire. The Commission shall propose to the Council, for its decision, the position of the European Community with a view to the negotiation of the EPA Committee's rules of procedure. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the stepping stone EPA on behalf of the European Community subject to its conclusion. Article 4 As concerns elements falling within the competence of the Community, the stepping stone EPA shall be applied on a provisional basis as provided for in Article 75(4) of this Agreement, pending completion of the procedures necessary for its conclusion. The Commission will publish a notice providing information on the date of provisional application. Done at Brussels, 21 November 2008. For the Council The President E. WOERTH ANNEX 1 Customs duties on products originating in CÃ ´te d'Ivoire 1. Without prejudice to paragraphs 2, 4, 5, 6 and 7, customs duties on imports imposed by the EC Party (hereinafter EC customs duties) shall be entirely eliminated on all products, originating in CÃ ´te d'Ivoire, in Chapters 1 to 97 of the HS, except those in Chapter 93 thereof, upon the entry into force of this Agreement. For products in Chapter 93, the EC Party shall continue to apply the Most Favoured Nation (MFN) duties. 2. Import duties on the products of tariff heading 1006 shall be eliminated as from 1 January 2010, with the exception of import duties on the products of subheading 1006 10 10, which shall be eliminated as from 1 January 2008. 3. The Parties agree that the provisions of Protocol 3 on ACP Sugar of the Cotonou Agreement (hereinafter the Sugar Protocol) shall remain applicable until 30 September 2009. After this date, the EC Party and CÃ ´te d'Ivoire agree that the Sugar Protocol will no longer be in force between them. For the purposes of Article 4(1) of the Sugar Protocol, the delivery period 2008/9 shall last from 1 July 2008 to 30 September 2009. The guaranteed price from 1 July 2008 to 30 September 2009 shall be decided following the negotiations provided for in Article 5(4) of the Sugar Protocol. 4. EC customs duties on products of tariff heading 1701 originating in CÃ ´te d'Ivoire shall be eliminated as from 1 October 2009. No import licence shall be granted with regard to products to be imported, unless the importer undertakes to purchase such products at a price at least equal to the guaranteed prices fixed for sugar imported into the EC Party under the Sugar Protocol. 5. (a) The EC Party may, during the period between 1 October 2009 and 30 September 2015, impose the applied MFN duty on the products originating in CÃ ´te d'Ivoire of tariff heading 1701 imported in excess of the following levels expressed in white sugar equivalent, which are deemed to cause a disruption in the EC Party sugar market: (i) 3,5 million tonnes in a marketing year for products originating in the members of the African, Caribbean and Pacific Group of States (ACP States) signatory to the Cotonou Agreement, and (ii) 1,38 million tonnes in the marketing year 2009/2010 for products originating in the ACP States which are not recognised by the United Nations as least developed countries. The figure of 1,38 million tonnes shall increase to 1,45 million tonnes in marketing year 2010/2011, and 1,6 million tonnes in the following four marketing years; (b) The importation of products of tariff heading 1701 originating in any signatory West African State which is recognised by the United Nations as a least developed country shall not be subject to the provisions of subparagraph 5(a). However, such imports shall remain subject to the provisions of Article 25 (1); (c) The imposition of the applied MFN duty shall cease at the end of the marketing year during which it was introduced; (d) Any measure taken pursuant to this paragraph shall be notified immediately to the EPA Committee and shall be the subject of periodic consultations within that body. 6. As of 1 October 2015, for the purpose of applying the provisions of Article 25, disruptions in the market for products of tariff heading 1701 may be deemed to arise in situations where the average European Community price of white sugar falls during two consecutive months below 80 % of the average European Community price for white sugar prevailing during the previous marketing year. 7. From 1 January 2008 to 30 September 2015, products of tariff headings 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 shall be subject to a special surveillance mechanism in order to ensure that the arrangements provided for in paragraphs 4 and 5 are not being circumvented. In the event of a cumulative increase in imports of one or more of such products originating in CÃ ´te d'Ivoire by more than 20 % in volume over a period of 12 consecutive months compared to the average of the yearly imports over the previous three 12-month periods, the EC Party shall analyse the pattern of trade, the economic justification and the sugar content of such imports and, if it considers that such imports are used to circumvent the arrangements provided for under paragraphs 4 and 5, it may suspend the preferential treatment and introduce the specific MFN duty applied to imports pursuant to the European Community Common Customs Tariff for products of tariff headings 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 originating in CÃ ´te d'Ivoire. Subparagraphs 5(b), (c) and (d) shall apply mutatis mutandis to action under this paragraph. 8. Between 1 October 2009 and 30 September 2012, with regard to the products of tariff heading 1701, no preferential import licence shall be granted unless the importer undertakes to purchase such products at a price not lower than 90 % of the reference price set by the EC Party for the relevant marketing year. 9. Paragraph 1 shall not apply to products of tariff heading 0803 00 19 originating in CÃ ´te d'Ivoire and released for free circulation in the outermost regions of the EC Party. Paragraphs 1, 3 and 4 shall not apply to products of tariff heading 1701 originating in CÃ ´te d'Ivoire and released for free circulation in the French Overseas Departments. This provision shall be applicable for a period of ten years. This period shall be extended for a further ten years unless the Parties agree otherwise. (1) For these purposes and by derogation from Article 25, individual West African States recognised by the United Nations as least developed countries may be subject to safeguard measures. ANNEX 2 Customs duties on products originating in the EC party CÃ ´te d'Ivoire shall liberalise products originating in the EC Party imported into its territory. For this purpose, it shall establish four product groups: A, B, C and D. The tariff dismantling schedule shall be as follows: For Group A products, liberalisation shall take place between 1 January 2008 and 31 December 2012, i.e. over a period of five years; For Group B products, liberalisation shall take place between 1 January 2013 and 31 December 2017, i.e. over a period of five years; For Group C products, liberalisation shall take place between 1 January 2018 and 31 December 2022, i.e. over a period of five years. Group D products shall be excluded from liberalisation. HS Code for CÃ ´te d'Ivoire Rate 2008 Group A B C D Year of liberalisation 01/07 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 01/01 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 0101100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0101900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0102100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0102900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0103100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0103910000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0103920000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0104101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0104109000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0104200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0105110010 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0105110090 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 0105120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0105190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0105920000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0105930000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0105990000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106110000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106120000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106191100 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106191900 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106199000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106200000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106310000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106320000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106390000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0106900000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0201100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0201200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0201300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0202100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0202200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0202300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0203110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0203120000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0203190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0203210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0203220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0203290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0204100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0204210000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0204220000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0204230000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0204300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0204410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0204420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0204430000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0204500000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0205000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0206210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206220000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0206290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206300000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0206410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206800000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0206900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0207110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0207120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0207130000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0207140000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0207240000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0207250000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0207260000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0207270000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0207320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0207330000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0207340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0207350000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0207360000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0208100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0208200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0208300000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0208400000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0208500000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0208900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0209000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0210110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0210120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0210190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0210200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0210910000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0210920000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0210930000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0210990000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0301100000 10 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0301910000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0301920000 10 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0301930000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0301990010 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0301990090 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302230000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302320000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302330000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302340000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302350000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302360000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302400000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302500000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302610000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 0302620000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302630000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302640000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302650000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302660000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302690000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0302700000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303320000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303330000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303410000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303420000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303430000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303440000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303450000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303460000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303490000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303500000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303600000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303710000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 0303720000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303730000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303740000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303750000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303760000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303770000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303780000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303790000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0303800000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0304100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0304200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0304900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0305100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0305200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305410000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305420000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305490000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305610000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305620000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305630000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0305690000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0306120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306130000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0306140000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306190010 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0306190090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0306220000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306230000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306240000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0306290010 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0306290090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307390000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307410000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307490000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307600000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0307990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0401100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0401200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0401300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0402101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402102100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402102900 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402211000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402212100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402212900 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402291000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402292100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402292900 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0402910000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0402990000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0403101000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0403102000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0403103000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0403109000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0403900010 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0403900090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0404100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0404900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0405100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0405200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 0405900010 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 0405900090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0406100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0406200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0406300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0406400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0406900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0407000010 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0407000090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0408110000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0408190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0408910000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0408990000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0409000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0410000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0501000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0502100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0502900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0503000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0504000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0505100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0505900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0506100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0506900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0507101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0507109000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0507900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0508000000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0509000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0510000000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0511100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0511910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0511990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0601100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0601200000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0602100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0602200000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0602300000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0602400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0602900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0603100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0603900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0604100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0604910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0604990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0701100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0701900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0702000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0703100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0703200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0703900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0704100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0704200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0704900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0705110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0705190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0705210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0705290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0706100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0706900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0707000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0708100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0708200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0708900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709700000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0709901000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0709909000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0710900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0711900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0712900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713310010 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 0713310090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713320010 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 0713320090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713330010 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 0713330090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0713900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0714100000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0714200000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0714901000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0714909000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0801110000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0801190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0801210000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0801220000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0801310000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0801320000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802110000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802120000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802210000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802220000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802310000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802320000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0802909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0803001000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0803002000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0803009000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0804100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0804200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0804300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0804400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0804501000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0804509000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0805100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0805200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0805400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0805500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0805900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0806100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0806200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0807110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0807190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0807200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0808100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0808200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0809100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0809200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0809300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0809400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810600000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0810900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0811100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0811200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0811900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0812100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0812900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813401000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813409000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0813500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0814000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0901111100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901111400 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901111700 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901111900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112411 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112414 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112417 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112419 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112421 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112711 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112714 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112717 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112719 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112721 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112911 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901112919 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901113100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901113400 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901113700 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901113900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901114100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901114400 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901114700 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901114900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901115100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901115400 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901115700 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901115900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901121000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901122000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901129000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901211000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901212000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0901900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0902100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0902200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0902300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0902400000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0903000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0904110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0904120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0904200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0905000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0906100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0906200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0907000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0908100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0908200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0908300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0909100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0909200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0909300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0909400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0909500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0910990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1001100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 1001900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 1002000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1003000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1004000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1005100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1005900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1006101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1006109000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1006200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1006301000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1006309000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1006400000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1007000000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1008100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1008200000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1008300000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1008900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1101000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1102100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1102200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1102300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1102901000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1102909000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1103110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1103190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 1103200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 1104120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1104190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1104220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1104230000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1104290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1104300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1105100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1105200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1106100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1106201000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1106202000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1106209000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1106300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 1107100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1107200000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1108110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1108120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1108130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1108140000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1108190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1108200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1109000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1201000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1202101000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1202102000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1202109000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1202201000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1202209000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1203000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1204000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1205100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1205900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1206000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207201000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 1207209000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 1207300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207991000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1207999000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1208100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 1208900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 1209100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1209210000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209220000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209230000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209240000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209250000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209260000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1209290000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1209300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1209910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1209990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1210100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1210200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1211100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1211200000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1211300000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1211400000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1211901000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1211902000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1211909000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1212100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1212200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1212300000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1212910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1212990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1213000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1214100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1214900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1301100000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1301200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1301900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302110000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1302120000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1302130000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302140000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1302190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302310000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302320000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1302390000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1401100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1401200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1401900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1402000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1403000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1404100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1404200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1404901000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1404909000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1501000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1502001000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1502009000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1503000000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1504100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1504200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1504300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1505000000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1506000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1507100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1507900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1508100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1508901000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1508909000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1509100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1509901000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1509909000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1510000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1511101000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1511109000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1511901000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1511909000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1512110000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 1512190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 1512210000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1512290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1513110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1513190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1513211000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1513219000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1513290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1514110000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 1514190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 1514910000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1514990000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1515110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1515190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1515210000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1515290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1515300000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 1515400000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1515500000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 1515901100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1515901900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1515909000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1516100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1516200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1517100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1517901000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1517909000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1518000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1520000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1521100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1521901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1521909000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1522000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 1601001000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1601009000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602310000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602320000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602390000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602410000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602420000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602490000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1602900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1603000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604110000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604120000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604131000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604139000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604140000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604150000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604160000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1604300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1605100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1605200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1605300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1605400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1605900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 1701110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1701120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1701911000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1701919000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1701991000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1701999000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1702110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 1702400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1702900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1703100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1703900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1704100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 1704900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1801001100 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1801001200 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1801001800 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1801001900 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1801002000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 1802000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1803100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1803200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1804000010 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1804000020 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 1804000090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1805001000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1805009000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806320010 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806320090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806901000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1806909000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 1901100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 1901200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 1901900010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 1901900090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 1902110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1902190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1902200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1902300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1902400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1903000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1904100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1904200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1904300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1904900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 1905900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2001100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2001900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2002100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2002901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2002901010 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 2002901090 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2002902000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2002909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2003100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2003200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2003900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2004100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2004900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005510000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005590000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005600000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005700000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005800000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2005900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2006000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2007100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2007910000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2007990000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008111000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008119000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008600000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008700000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008800000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008910000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008920000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2008990000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2009110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009390000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2009610000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009690000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009710000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009790000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009801000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009802000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009803000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009809000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2009900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2101110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2101120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2101200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2101300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2102100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2102200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2102300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2103100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2103200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2103300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2103901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2103909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2104101000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2104109000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2104200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 2105000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2106100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2106901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2106909010 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 2106909020 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 2106909030 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2106909090 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2201100010 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2201100020 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2201900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2202100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2202900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2203001000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2203009000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2204100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2204210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2204290010 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2204290090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2204300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2205100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2205900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2206001000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2206009000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2207101000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 2207109000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 2207200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 2208200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2208300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2208400000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2208500000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2208600000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2208700000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2208900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2209001000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2209009000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2301100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2301200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2302100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2302200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2302300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2302400000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2302500000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2303100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2303200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2303300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2304000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2305000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306410000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306490000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306500000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306600000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306700000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2306900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2307000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2308000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 2309100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 2309901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2309909000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 2401100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2401200000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2401300000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2402100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 2402200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2402900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2403100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2403910000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2403990000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2501001000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2501002000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2501003000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2501009000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2502000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2503000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2504100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2504900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2505100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2505900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2506100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2506210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2506290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2507000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2508700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2509000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2510100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2510200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2511100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2511200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2512000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2513110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2513190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2513200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2514000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2515110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2515120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2515200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2516110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2516120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2516210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2516220000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2516900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2517100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2517200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2517300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2517410000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2517490000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2518100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2518200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2518300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2519100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2519900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2520100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2520200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2521000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2522100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2522200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2522300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 2523100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2523210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2523290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2523300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2523900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 2524000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2525100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2525200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2525300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2526100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2526200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2528100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2528900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2529100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2529210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2529220000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2529300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2530100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2530200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2530900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601111000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601112000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601113000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601119000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2601200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2602000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2603000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2604000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2605000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2606000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2607000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2608000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2609000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2610000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2611000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2612100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2612200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2613100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2613900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2614000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2615100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2615900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2616100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2616901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2616909000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2617100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2617900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2618000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2619000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620290000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2620990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2621000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2621900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2701110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2701120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2701190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2701200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2702100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2702200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2703000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2704000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2705000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2706000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2707910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2708100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2708200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2709000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2710111000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2710112100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2710112200 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 2710113000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 2710114000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710115000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710119000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710191100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710191200 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2710191900 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710192100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710192200 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2710192300 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2710192400 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2710192500 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2710193100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710193200 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710193300 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710193900 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710910000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2710990000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 2711110000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711120000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711130000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711140000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711190000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711210000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2711290000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 2712100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2712200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2712900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2713110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2713120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2713200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 2713900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 2714100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 2714900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 2715000000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 2716000000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2801100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2801200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2801300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2802000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2803000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804690000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804800000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2804900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2805110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2805120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2805190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2805300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2805400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2806100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2806200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2807000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2808000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2809100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2809200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2810000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2811290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2812100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2812900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2813100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2813900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2814100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2814200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2815110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 2815120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2815200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2815300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2816100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2816200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2816300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2816400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2817000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2818100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2818200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2818300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2819100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2819900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2820100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2820900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2821100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2821200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2822000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2823000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2824100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2824200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2824900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825800000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2825900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2826900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827320000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827330000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827340000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827350000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827360000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2827600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2828100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2828901000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 2828909000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 2829110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2829190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2829900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2830100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2830200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2830300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2830900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2831100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2831900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2832100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2832200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2832300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2833230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833250000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833260000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833270000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2833400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2834100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2834210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2834290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835250000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835260000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2835310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2835390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2836500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836920000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2836990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2837110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2837190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2837200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2838000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2839110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2839190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2839200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2839900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2840110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2840190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2840200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2840300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841800000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2841900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2842100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2842900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2843100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2843210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2843290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2843300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2843900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2844100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2844200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2844300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2844400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2844500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2845100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2845900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2846100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2846900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2847000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2848000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2849100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2849200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2849900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2850000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2851000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2901290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2902410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2902900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903150000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903450000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903460000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903470000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903520000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903620000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2903690000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2904100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2904200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2904900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905150000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905160000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905170000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2905190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2905390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905450000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2905590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2906290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907150000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2907230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2907290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2908100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2908200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2908900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2909600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2910100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2910200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2910300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2910900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2911000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2912600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2913000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914690000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2914700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915320000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915330000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915340000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915350000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2915900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2916110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916150000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916320000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916330000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916340000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916350000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2916390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917320000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917330000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917340000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2917350000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917360000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917370000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2917390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918150000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918160000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2918900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2919000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2920100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2920900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921450000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921460000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2921590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922140000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922440000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2922500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2923100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2923200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2923900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2924290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2925110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2925120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2925190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2925200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2926100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2926200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2926300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2926900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2927000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2928000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2929100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2929900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2930100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2930200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2930300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2930400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2930900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2931000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932920000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932930000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932940000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932950000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2932990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933320000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933330000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933520000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933530000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933540000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933550000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933690000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933710000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933720000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933790000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2933990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2934100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2934200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2934300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2934910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2934990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2935000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936240000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936250000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936260000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936270000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936280000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2936900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937230000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2937900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2938100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2938900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939420000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939430000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939590000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939610000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939620000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939630000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939690000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2939990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2940000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 2941100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2941200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2941300000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2941400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2941500000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2941900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2942000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3001100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3001200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3001900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3002100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3002200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3002300000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3002901000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3002909000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003310000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003390000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3003900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004310000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004320000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004390000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004500000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3004900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3005100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3005900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006300000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006500000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006600000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006700000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3006800000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3101000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102290000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102700000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102800000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3102900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3103100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3103200000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3103900000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3104100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3104200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3104300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3104900000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3105100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3105200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105510000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105590000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3105900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3201100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3201200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3201900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3202100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3202900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3203001000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3203009000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204130000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204140000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204150000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204160000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204170000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3204190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3204900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3205000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3206110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206410000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206420000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206430000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3206490000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3206500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3207100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3207200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3207300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3207400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3208100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208201000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208202000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208209000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208902000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3208909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3209101000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3209102000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3209901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3209902000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3210001000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3210002000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3210009000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3211000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3212100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3212900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3213100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3213900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3214101000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3214102000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3214900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3215110000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3215190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3215900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3301110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301140000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301230000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301240000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301250000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301260000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301291000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301299000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3301900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3302100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3302901000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3302909000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3303001000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3303002000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3303009000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3304100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3304200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3304300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3304910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3304990000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3305100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3305200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3305300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3305900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3306100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3306200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3306900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3307900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401111000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3401119000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401191000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401192000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401199000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3401300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3402110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3402120000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3402130000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3402190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3402200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3402900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3403110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3403190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3403910000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3403990000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3404100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3404200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3404900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3405100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3405200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3405300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3405400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3405900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3406000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3407000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3501100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3501900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3502110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3502190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3502200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3502900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3503000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3504000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3505 100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3505 200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3506100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3506910000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3506990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3507100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3507900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3601000000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 3602001000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 3602009000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 3603000000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 3604100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 3604900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 3605000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 3606100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 3606900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 3701100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3701200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3701300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3701910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3701990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3702200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3702310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702320000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702390000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702410000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702420000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702430000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3702440000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702520000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702530000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702540000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702550000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702560000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702930000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702940000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3702950000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3703100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3703200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3703900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3704000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3705100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3705200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3705900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3706101000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3706109000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3706901000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3706909000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3707100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3707900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3801100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3801200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3801300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3801900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3802100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3802900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3803000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3804000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3805100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3805200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3805900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3806100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3806200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3806300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3806900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3807000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3808101000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3808109000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3808200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3808300000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3808400000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3808900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3809100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3809910000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3809920000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3809930000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3810100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3810900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3811110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3811190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3811210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3811290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3811900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3812100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3812200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3812300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3813000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3814000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3815110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3815120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3815190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3815900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3816000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3817000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3818000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3819000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3820000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3821000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3822000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3823110000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3823120000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3823130000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3823190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3823700000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3824100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824400000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824500000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824600000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824710000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824790000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824901000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824902000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3824909000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 3825100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825410000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825490000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825500000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825610000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825690000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3825700000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3901100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3901200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3901300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3901900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3902100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 3902200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3902300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3902900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3903110000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3903190000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3903200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3903300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3903900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904210000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 3904220000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 3904300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904400000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904500000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904610000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904690000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3904900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905120000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905190000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905290000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905910000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3905990000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3906100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3906900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907400000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907500000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907600000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907910000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3907990000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3908100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3908900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3909100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3909200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3909300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3909400000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3909500000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3910000000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3911100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3911900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912110000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912120000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912310000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912390000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3912900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3913100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3913900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3914000000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3915100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3915200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3915300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3915900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3916100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3916200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 3916900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3917100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3917211000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917219000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917221000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917229000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917231000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917239000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917291000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917299000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917401000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3917409000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 3918100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3918900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3919100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3919900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920430000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920490000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920510000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920590000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920610000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920620000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920630000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920690000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920710000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920720000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920730000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920790000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920910000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920920000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920930000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920940000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3920990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921140000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3921900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 3922100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3922200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3922900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 3923100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923300010 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923300090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923400010 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 3923400090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923500000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3923900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 3924100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3924901000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3924902000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3924909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3925100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3925200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3925300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3925900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3926100000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 3926200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 3926300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3926400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 3926901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 3926909000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 4001100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4001210000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4001220000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4001290000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4001300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002110000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002190000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002310000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002390000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002410000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002490000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002510000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002590000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002600000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002700000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002800000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002910000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4002990000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4003000000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4004000000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4005100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4005200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4005910000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4005990000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 4006100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4006900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4007000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008111000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008119000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008211000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008219000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4008290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4009110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009220000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009320000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009410000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4009420000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4010110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010320000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010330000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010340000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010350000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010360000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4010390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4011300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011610000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011620000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011630000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011690000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011920000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011930000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011940000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4011990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4012110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012130000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012201000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012209000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4012900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4013100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4013200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4013900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4014100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4014901000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4014902000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4014909000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4015110000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4015190000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4015900000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4016100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4016910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4016920000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4016930000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4016940000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4016950000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4016990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4017000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4101200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4101500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4101900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4102100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4102210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4102290000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4103100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4103200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4103300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4103900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4104110000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4104190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4104410000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4104490000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4105100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4105300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106210000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106220000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106310000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106320000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4106920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107110000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107120000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4107990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4108000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4109000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4110000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4111000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4112000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4113100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4113200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4113300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4113900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4114100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4114200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4115100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4115200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4201000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4202110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202191000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202192000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202199000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4202990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4203100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4203210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4203290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4203300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4203400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4204000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4205000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4206100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4206900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4301100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4301300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4301600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4301700000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4301800000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4301900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4302110000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4302130000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4302190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4302200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4302300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4303100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4303900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4304000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4401100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4401210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4401220000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4401300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4402000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403410000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403490000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403920000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4403990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4404100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4404200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4405000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4406100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4406900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407240000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407250000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407260000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4407990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 4408100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4408310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4408390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4408900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4409100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4409200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410320000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410330000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4410900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411110000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411210000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411910000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4411990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412140000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412230000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412920000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412930000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4412990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4413000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4414000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4415100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4415200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4416000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4417000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4418100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4418200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4418300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4418400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4418500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4418900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4419000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4420100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4420900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4421100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4421901000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4421909000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4501100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4501900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4502000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4503100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4503900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4504100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4504900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4601200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4601910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4601991000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4601999000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4602100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4602900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4701000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4702000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4703110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4703190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4703210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4703290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4704110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4704190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4704210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4704290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4705000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 4706100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4706200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4706910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4706920000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4706930000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4707100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4707200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4707300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4707900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4801000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4802100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802540000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802550000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802560000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802570000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802580000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802610000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802620000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4802690000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4803000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4804110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804290000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804310000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804390000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804410000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804420000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804490000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804510000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804520000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4804590000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805240000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805250000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805920000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4805930000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4806100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4806200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4806300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4806400000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4807000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4808100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4808200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4808300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4808900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4809100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4809200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4809900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810130000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810140000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4810220000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810290000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810310000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810320000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810390000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4810920000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 4810990000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811410000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811490000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811510000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811590000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811600000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4811900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4812000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4813100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4813200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 4813900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4814100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4814200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4814300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4814900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4815000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4816100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4816200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4816300000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4816900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4817100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4817200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4817300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4818900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4819100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 4819200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4819300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4819400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4819500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4819600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4820100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4820200000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 4820300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4820400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4820500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4820901000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 4820909000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4821100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4821900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4822100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4822900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 4823120000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 4823190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4823200000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 4823400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4823600000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 4823700000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4823900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 4901100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4901910000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4901991000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4901999000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4902100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4902900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4903000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4904000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4905100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4905910000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4905990000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4906000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4907000000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4908100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4908900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4909000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 4910000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 4911100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4911910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 4911991000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 4911999000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5001000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5002000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5003100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5003900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5004000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5005000000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 5006000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5007100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5007200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5007900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5101110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5101190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5101210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5101290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5101300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5102110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5102190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5102200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5103100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5103200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5103300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5104000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105310000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105390000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5105400000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5106100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5106200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5107100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5107200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5108100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5108200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 5109100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5109900000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5110000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5111110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5111190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5111200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5111300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5111900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5111900090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5112110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5112190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5112200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5112300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5112900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5113000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5201001000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5201009000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5202100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5202910000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5202990000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5203001000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5203009000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5204110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5204190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5204200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205130000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205140000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205150000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205210000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205220000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205230000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205240000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205260000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205270000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205280000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205310000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205320000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205330000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205340000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205350000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205410000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205420000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205430000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205440000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205460000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205470000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5205480000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206130000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206140000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206150000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206210000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206220000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206230000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206240000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206250000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206310000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206320000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206330000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206340000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206350000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206410000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206420000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206430000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206440000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5206450000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5207100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5207901000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5207909000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5208120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5208130000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5208190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5208210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208291000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208299000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208330000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208391000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208399000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208430000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208511000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5208519000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208521000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5208529000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208530000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5208590000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5209120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5209190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5209210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209291000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209299000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209391000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209399000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209430000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209511000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 5209519000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209520000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5209590000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5210120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5210190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5210220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210390000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210511000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5210519000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210520000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5210590000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5211110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5211120000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5211190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5211210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211390000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211430000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211490000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211511000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5211519000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5211590000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5212120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212130000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212140000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212150000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5212210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212240000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5212250000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5301100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5301210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5301290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5301300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5302100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5302900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5303100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5303900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5304100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5304900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5305110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5305190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5305210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5305290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5305900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5306100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5306200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5307100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5307200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5308100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5308200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5308901000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5308909000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5309110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5309190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5309210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5309290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 5310100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5310900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5311000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5401100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5401200010 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5401200090 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5402100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402310000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402320000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402330000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402390000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402410000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402420000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402430000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402490000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402510000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402520000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402590000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5402610000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5402620000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5402690000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5403100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403310000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403320000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403330000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403390000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403410000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403420000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5403490000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5404100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5404900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5405000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5406100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5406200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407430000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407440000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407510000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407520000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407530000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407540000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407610000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407690000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407710000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407720000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407730000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407740000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407810000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407820000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407830000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407840000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5407910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5407920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5407930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5407940000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408240000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5408340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5501100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5501200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5501300000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5501900000 10 B 1/01/2016 10 10 10 10 10 10 10 0 0 0 0 0 0 0 0 5502000000 5 B 1/01/2017 5 5 5 5 5 5 5 5 0 0 0 0 0 0 0 5503100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5503200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5503300000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5503400000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5503900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5504100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5504900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5505100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5505200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5506100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5506200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5506300000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5506900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5507000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5508100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5508200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509120000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509210000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509220000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509310000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509320000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509410000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509420000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509510000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509520000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509530000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509590000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509610000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509620000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509690000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509910000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509920000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5509990000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5510110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5510120000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5510200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5510300000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5510900000 10 B 1/01/2018 10 10 10 10 10 10 10 10 10 0 0 0 0 0 0 5511100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5511200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5511300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512191000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512199000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512291000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512299000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512991000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5512999000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5513490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5514490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5515990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516140000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516240000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516440000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5516940000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5601100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5601210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5601220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5601290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5601300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5602100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5602210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5602290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5602900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603140000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5603940000 20 B 1/01/2017 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0 5604100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5604200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5604900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5605000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5606000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5607100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5607210000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5607290000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 5607410000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5607490000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5607500000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5607900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5608110000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 5608190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 5608901000 5 C 1/01/2023 5 5 5 5 5 5 5 5 5 5 5 5 5 5 0 5608909000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 5609000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5701100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5701900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5702990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5703100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5703200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5703300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5703900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5704100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5704900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5705000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801240000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801250000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801260000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5801310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801350000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801360000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5801900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5802110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5802190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5802200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5802300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5803100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 5803900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5804100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5804210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5804290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5804300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5805000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5806400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5807100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5807900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5808100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5808900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5809000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5810100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5810910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5810920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5810990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5811000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5901100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5901900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5902100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5902200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5902900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 5903100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5903200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5903900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5904100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5904900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5905000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5906100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5906910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5906990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5907000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5908000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 5909000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 5910000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5911100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 5911200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5911310000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5911320000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5911400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5911900000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 6001100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6001210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6001220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6001290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6001910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6001920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6001990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6002400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6002900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6003100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6003200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6003300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6003400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6003900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6004100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6004900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6005220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6005230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6005240000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6005310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6005320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005440000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6005900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6006210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6006220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6006230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6006240000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6006310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006340000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006440000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6006900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6101100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6101200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6101300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6101900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6102100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6102200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6102300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6102900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 6103110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103120000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103230000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103310000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103330000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103390000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103420000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6103430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6103490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104220000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6104230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6104330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104440000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104530000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104610000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104620000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104630000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6104690000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6105100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6105200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6105900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6106100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6106200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6106900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6107990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6108990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6109100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6109900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6110900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6111 100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6111200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6111300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6111900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6112490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6113000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6114100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6114200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6114300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6114900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6115990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6116100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6116910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6116920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6116930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6116990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6117100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6117200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6117800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6117900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6201990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6202990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6203490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204440000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204530000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204610000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204620000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204630000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6204690000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6205100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6205200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6205300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6205900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6206100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6206200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6206300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6206400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6206900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6207990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6208990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6209100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6209200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6209300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6209900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6210100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6210200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6210300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6210400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6210500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211420000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211430000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6211490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6212100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6212200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6212300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6212900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6213100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6213200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6213900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6214100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6214200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6214300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6214400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6214900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6215100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6215200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6215900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6216000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6217100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6217900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6301100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6301200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6301300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6301400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6301900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302530000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6302990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6303990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304910010 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6304910090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6304990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6305100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6305200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6305320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6305330000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6305390000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6305900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6306110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6306990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6307100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6307200000 20 B 1/01/2016 20 20 20 20 20 20 20 0 0 0 0 0 0 0 0 6307900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6308000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6309000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6310100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6310900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6401100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6401910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6401920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6401990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6402990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403590000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6403990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6404110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6404190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6404200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6405100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6405200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6405900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6406100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6406200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6406910000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6406991000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6406992000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6406999000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6501000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6502000000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6503000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6504000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6505100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6505900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6506100000 10 B 1/01/2018 10 10 10 10 10 10 10 10 10 0 0 0 0 0 0 6506910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6506920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6506990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6507000000 10 B 1/01/2018 10 10 10 10 10 10 10 10 10 0 0 0 0 0 0 6601100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6601910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6601990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6602000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6603100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6603200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6603900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 6701000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6702100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6702900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6703000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6704110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6704190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6704200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6704900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6801000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6802100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802220000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802230000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802920000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802930000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802991000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6802999000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6803000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6804100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6804210000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6804220000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6804230000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6804300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6805100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6805200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6805300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6806100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6806200000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 6806900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6807100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6807900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6808000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6809110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6809190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6809900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6810110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6810190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6810910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6810990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6811100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6811200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 6811301000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6811309000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6811900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6812500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6812600000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6812700000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6812900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6813100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 6813900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6814100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6814900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6815100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6815200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6815910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6815990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6901000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6902100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6902200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6902900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6903100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6903200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6903900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6904100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6904900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6905100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6905900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6906000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6907100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6907900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6908100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6908900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 6909110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6909120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6909190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6909900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6910100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6910900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6911100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6911900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 6912001000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6912009000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6913100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6913900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6914100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 6914900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7001000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7002100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7002200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7002310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7002320000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7002390000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7003120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7003190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7003200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7003300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7004200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7004900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7005100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7005210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7005290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7005300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7006000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7007110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7007190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7007210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7007290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7008000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7009101000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7009109000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7009910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7009920000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7010100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010901100 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 7010901200 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010901900 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010902100 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 7010902200 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010902900 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010903100 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 7010903200 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010903900 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7010904100 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 7010904200 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 7010904900 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 7011100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7011200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7011900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7012000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7013100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013320000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013390000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7013990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7014000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7015100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7015900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7016100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7016900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7017100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7017200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7017900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7018100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7018200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7018900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7019120000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7019190000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 7019310000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019320000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019390000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019520000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7019900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7020000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7101100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7101210000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7101220000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7102100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7102210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7102290000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7102310000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7102390000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7103100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7103910000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7103990000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7104100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7104200000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7104900000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7105100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7105900000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7106100000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7106910000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7106920000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7107000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7108110000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7108120000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7108130000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7108200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7109000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7110110000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7110190000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7110210000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7110290000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7110310000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7110390000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7110410000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7110490000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7111000000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7112300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7112910000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7112920000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7112990000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7113110000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7113190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7113200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7114110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7114190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7114200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7115100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7115900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7116100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7116200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7117110000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7117190000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7117900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7118100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7118900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7201100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7201200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7201500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202700000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202800000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202920000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202930000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7202990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7203100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7203900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204410000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204490000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7204500000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7205100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7205210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7205290000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7206100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7206900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7207110000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 7207120000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 7207190000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 7207200000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 7208100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208250000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208260000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208270000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208360000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208370000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208380000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208520000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7208530000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7208540000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7208900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7209150000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7209160000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7209170000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7209180000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7209250000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7209260000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7209270000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7209280000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7209900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7210110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210410000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7210490010 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7210490090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7210500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7210610010 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7210610090 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7210690010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210690090 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7210700010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7210700090 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7210900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7211130000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7211140000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7211190000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7211230000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7211290000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7211900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7212100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7212200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7212300000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7212400000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7212500000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7212600000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7213100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7213200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7213910000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7213990000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7214100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7214200000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7214300000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7214910000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7214990000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7215100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7215500000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7215900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7216100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216220000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216310000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216320000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7216330000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216610000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216690000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7216990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7217100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7217200000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7217300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7217900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7218100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7218910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7218990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219140000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219230000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219240000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219330000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219340000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219350000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7219900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7220110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7220120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7220200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7220900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7221000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7222110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7222190000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7222200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7222300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7222400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7223000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7224100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7224900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7225990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226930000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226940000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7226990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7227100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7227200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7227900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7228100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228500000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228600000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228700000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7228800000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7229100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7229200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7229900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7301100000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 7301200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7302100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7302300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7302400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7302900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7303001000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7303009000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7304100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7304210000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7304290000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7304311000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304312000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7304319000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7304391000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304392000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 7304399000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7304411000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304419000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7304491000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304499000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7304511000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304519000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 7304591000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7304599000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7304900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7305110000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7305120000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7305190000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7305200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7305311000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7305319000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7305391000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7305399000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7305901000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7305909000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7306100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7306200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 7306301000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 7306309000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7306401000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7306409000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7306501000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7306509000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7306600000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7306900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7307111000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7307119000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307210000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307220000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307230000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307290000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307910000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307920000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307930000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7307990000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 7308100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7308201000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7308209000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 7308300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7308400000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7308901000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7308909010 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7308909090 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7309001000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7309009000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7310100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7310210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7310290000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7311000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7312101000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7312109000 20 B 1/01/2017 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0 7312900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7313000000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7314120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7314130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7314140000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7314190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7314200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314310000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314390000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314390090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314410000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314420000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7314490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7314500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7315111000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7315119000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315190000 10 B 1/01/2018 10 10 10 10 10 10 10 10 10 0 0 0 0 0 0 7315200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315810000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315820000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315890000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7315900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7316000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7317000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7318120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7318130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318140000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318150000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 7318160000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318230000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318240000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7318290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7319100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7319200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7319300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7319900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7320100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7320200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7320900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321111000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321119000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321121000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321129000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321810000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321820000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321830000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7321900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7322110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7322190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7322900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323940000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323991000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7323999000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324901000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324902000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7324909000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7325100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7325910000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7325991000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7325999000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7326110000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7326190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7326200010 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7326200090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7326901000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7326909000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7401100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7401200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7402000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403230000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7403290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7404000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7405000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7406100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7406200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7407100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7407210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7407220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7407290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 7408110000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7408190000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7408210000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7408220000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7408290000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7409110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409210000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409290000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409310000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409390000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409400000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7409900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7410110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7410120000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7410210000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7410220000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7411100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7411210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7411220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7411290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7412100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7412200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7413000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7414200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7414900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7415100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7415210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7415290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7415330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7415390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7416000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7417000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7418110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7418190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7418200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7419100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7419910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7419991000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7419992000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7419999000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7501100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7501200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7502100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7502200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7503000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7504000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7505110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7505120000 10 A 1/01/2011 10 10 0 0 0 0 0 0 0 0 0 0 0 0 0 7505210000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7505220000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7506100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7506200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7507110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7507120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7507200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7508100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7508900010 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7508900090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7601100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7601200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7602000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7603100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7603200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7604100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7604210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7604290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7605110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7605190000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7605210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7605290000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7606111000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7606119000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7606121000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7606129000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7606911000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7606919000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7606921000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7606929000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7607110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7607190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7607200000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 7608100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7608200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7609000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7610100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7610900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7611000000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7612100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7612900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7613000000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 7614100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7614900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7615110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7615190000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7615200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7616100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7616910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7616991000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7616999000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 7801100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7801910000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7801990000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7802000000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7803000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7804110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7804190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 7804200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7805000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 7806000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7901110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7901120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7901200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7902000000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7903100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7903900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7904000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7905000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7906000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7907000010 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 7907000090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8001100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8001200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8002000000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8003000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8004000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8005000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8006000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8007000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8101100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8101940000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8101950000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8101960000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8101970000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8101990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8102100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8102940000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8102950000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8102960000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8102970000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8102990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8103200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8103300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8103900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8104110000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8104190000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8104200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8104300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8104900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8105200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8105300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8105900000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8106000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8107200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8107300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8107900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8108200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8108300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8108900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8109200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8109300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8109900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8110100000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8110200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8110900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8111000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112120000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112130000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112210000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112220000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112290000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112510000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112520000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8112920000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8112990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8113000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 8201100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8201200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8201300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8201400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8201500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8201600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8201900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8202100000 20 A 1/01/2010 20 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8202200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8202310000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8202390000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8202400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8202910000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8202990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8203100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8203200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8203300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8203400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8204110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8204120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8204200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8205200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8205300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8205400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205600000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8205700000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205800000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8205900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8206000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8207130000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8207200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8207300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207500000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207600000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207700000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8207800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8207900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8208100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8208200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8208300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8208400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8208900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8209000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8210000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8211100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8211910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8211920000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8211930000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8211940000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8211950000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8212100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8212200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8212900010 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8212900090 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8213000000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8214100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8214200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8214900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8215100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8215200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8215910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8215990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8301100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8301200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8301300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8301400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8301500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8301600000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 8301700000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302410000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302420000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302490000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302500000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8302600000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8303000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8304000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8305100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8305200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8305900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8306100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8306210000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8306290000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8306300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8307101000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8307109000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8307900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8308100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8308200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8308900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8309100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8309900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8310000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8311100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8311200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8311300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8311900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8401100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8401200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8401300000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8401400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8402110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8402120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8402190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8402200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8402900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8403100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8403900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8404100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8404200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8404900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8405100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8405900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8406100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8406810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8406820000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8406900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8407100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8407210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8407290000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8407310010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8407310090 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8407320010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8407320090 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8407340000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8407900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8408100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8408200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8408900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8409100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8409910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8409990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8410110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8410120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8410130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8410900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411820000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8411990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8412900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8413190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8413200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8413400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413700000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413820000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413911000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413912000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413919000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8413920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8414100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8414201000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414209000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414300010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8414300090 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8414400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8414510000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414590000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414600000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414800000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8414900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8415100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8415200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8415810000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8415820000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8415830000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8415900010 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8415900090 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8416100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8416200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8416300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8416900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8417100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8417200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8417800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8417900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8418100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8418500000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8418610000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8418690000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8418910000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8418990000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8419110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8419191000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419199000 20 B 1/01/2016 20 20 20 20 20 20 20 0 0 0 0 0 0 0 0 8419200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8419600000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8419810000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8419890000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8419900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8420100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8420910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8420990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8421120000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8421190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8421210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421230000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8421990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8422110000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8422190000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8422200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8422300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8422400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8422900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8423100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423820000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423890000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8423900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8424300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8424811000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424812000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424819000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424890000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8424900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425420000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8425490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8426990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8427100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8427200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8427900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428330000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8428600000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8428900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429520000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8429590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430200000 5 A 1/01/2010 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8430310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430610000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8430690000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431420000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431430000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8431490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8432100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8432210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8432290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8432300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8432400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8432800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8432900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433520000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433530000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8433900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8434100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8434200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8434900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8435100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8435900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8436990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8437100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8437800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8437900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8438900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8439100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8439200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8439300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8439910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8439990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8440100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8440900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8441900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8442100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8442200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8442300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8442400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8442500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8443900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8444000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8445900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8446100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8446210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8446290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8446300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8447110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8447120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8447200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8447900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8447900010 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448330000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448420000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8448590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8449000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8450110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8450120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8450190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8450200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8450900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8451290000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451300000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451400000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451500000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451800000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8451900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8452100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8452210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8452290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8452300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8452400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8452900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8453100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8453200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8453800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8453900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8454100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8454200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8454300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8454900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8455100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8455210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8455220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8455300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8455900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8456100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8456200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8456300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8456910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8456990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8457100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8457200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8457300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8458110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8458190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8458910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8458990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459610000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459690000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8459700000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8460900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8461200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8461300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8461400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8461500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8461900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8462990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8463100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8463200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8463300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8463900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8464100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8464200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8464900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465930000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465940000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465950000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465960000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8465990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466930000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8466940000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467890000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8467990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8468100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8468200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8468800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8468900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8469110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8469120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8469200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8469300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8470100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8470900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8471100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471700000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8471900000 5 B 1/01/2018 5 5 5 5 5 5 5 5 5 0 0 0 0 0 0 8472100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8472200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8472300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8472900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8473100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8473210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8473290000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8473300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8473400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8473500000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8474100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8474900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8475100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8475210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8475290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8475900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8476210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8476290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8476810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8476890000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8476900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477590000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8477900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8478100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8478900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479810000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479820000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479890000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8479900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480600000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480710000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8480790000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8481100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8481200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8481300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8481400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8481800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8481900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8482400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8482500000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8482990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8483300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483500000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483600000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8483900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8484100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8484200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8484900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8485100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8485900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8501100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501330000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501340000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501510000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501520000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501530000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501610000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501620000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501630000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8501640000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502310000 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8502390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8502400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8503000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504230000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504330000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504340000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8504900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8505110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8505190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8505201000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8505209000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8505300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8505900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8506101100 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506101900 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8506900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8507100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8507200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8507300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8507400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8507800000 20 B 1/01/2017 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0 8507900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8509100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8509200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8509300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8509400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8509800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8509900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8510100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8510200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8510300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8510900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8511100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8511200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8511300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8511400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8511500000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8511800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8511900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8512100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8512200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8512300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8512400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8512900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8513100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8513900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8514100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8514200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8514300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8514400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8514900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8515900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8516100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516710000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516720000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516790000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8516900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517210000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517220000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517300000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8517500000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517800000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8517900000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 8518100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8518900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519920000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519930000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8519990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520330000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8520900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8521100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8521900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8522100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8522900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8523110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8523120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8523130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8523200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8523300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8523900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524520000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524530000 20 B 1/01/2017 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0 8524600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524910000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8524990000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8525100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8525200000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8525300000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8525400000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8526100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8526910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8526920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8527120000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527130000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527191000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8527199000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527391000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8527399000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8527900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8528121100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8528121900 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8528131100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8528131900 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8528210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8528220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8528300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8529100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8529900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8530100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8530800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8530900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8531100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8531200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8531800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8531900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532220000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532230000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532240000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532250000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8532900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8533900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8534000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8535100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8535210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8535290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8535300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8535400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8535900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8536100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536610000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536690000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8536900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8537100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8537200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8538100000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8538900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8539100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539220000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539310000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539320000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539390000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539490000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8539900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540120000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540200000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8540400000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540500000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540600000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540710000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540720000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540790000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540810000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540890000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8540910000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 8540990000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8541100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541290000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541500000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8541600000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8541900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8542100000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8542210000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8542290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8542600000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8542700000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8542900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8543110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8543190000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8543200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8543300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8543400000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8543810000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8543890000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8543900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8544110000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8544190000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8544200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8544300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8544410000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8544490010 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 8544490090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8544510000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 8544590000 20 B 1/01/2017 20 20 20 20 20 20 20 20 0 0 0 0 0 0 0 8544600000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8544700000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8545110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8545190000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8545200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8545901000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8545909000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8546100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8546200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8546900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8547100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8547200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8547900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8548100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8548900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8601100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8601200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8602100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8602900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8603100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8603900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8604000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8605000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606920000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8606990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607910000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8607990000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8608000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8609000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8701100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8701200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8701300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8701900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8702101100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702101200 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702101300 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702102000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702901100 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702901200 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702901300 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8702902000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8703100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 8703210000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703221100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703221200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703221900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703222100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703222200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703222900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703231100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703231200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703231900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703232100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703232200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703232900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703241100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703241200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703241900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703242100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703242200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703242900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703311100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703311200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703311900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703312100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703312200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703312900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703321100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703321200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703321900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703322100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703322200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703322900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703331100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703331200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703331900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703332100 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703332200 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703332900 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8703900000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 8704100000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 8704211100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704211900 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704212000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704221100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704221900 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704222000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704231100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704231900 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704232000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704311100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704311900 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704312000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704321100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8704321900 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8704322000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8704900000 10 D Exclusion 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 8705100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8705200000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8705300000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8705400000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8705900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8706001100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8706001200 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8706001300 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8706001400 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8706009000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8707101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8707109000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8707901100 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8707901200 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8707901300 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8707909000 5 D Exclusion 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 8708100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708210000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708290000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708310000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708390000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708500000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708600000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708700000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708930000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708940000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8708990000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8709110000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8709190000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8709900000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8710000000 20 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8711101000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8711109000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8711201000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8711209000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8711301000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8711309000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8711401000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8711409000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8711501000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8711509000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8711901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8711909000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8712000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8713100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8713900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8714110010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714110090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714190010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714190090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714200000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8714910010 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8714910090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8714920010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714920090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8714930010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714930090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714940010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714940090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714950010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714950090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714960010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714960090 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8714990010 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 8714990090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8715000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8716100000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716200000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716310000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716391000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716392100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716392200 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716392300 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716399000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716400000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716801000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 8716802000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8716809000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8716901000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8716902000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 8716909000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 8801100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8801900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802110000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802120000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802400000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8802600000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8803100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8803200000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8803300000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8803900000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8804000000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8805100000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8805210000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8805290000 5 A 1/01/2013 5 5 5 5 0 0 0 0 0 0 0 0 0 0 0 8901101100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901101200 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901109000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901901100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901901200 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8901909000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902001000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902002000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902003100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902003900 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902004100 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902004900 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8902009000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8903100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8903910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8903920000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8903990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 8904000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8905100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8905200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8905900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8906100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8906900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 8907100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 8907900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 8908000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9001100000 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 9001200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9001300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9001401000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9001409000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9001501000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9001509000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9001900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9002110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9002190000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9002200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9002900000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9003110000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9003190000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9003900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9004100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9004901000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9004909000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9005100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9005800000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9005900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9006100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006300000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006400000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006510000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006520000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006530000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006590000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006610000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006620000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006690000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9006910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9006990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9007110000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9007190000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9007200000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9007910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9007920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9008100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9008200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9008300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9008400000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9008900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9009110000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009120000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009210000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009220000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009300000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009910000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009920000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009930000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9009990000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010410000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010420000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010490000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010500000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010600000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9010900000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9011100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9011200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9011800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9011900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9012100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9012900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9013100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9013200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9013800000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9013900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9014100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9014200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9014800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9014900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9015900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9016000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9017100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9017200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9017300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9017800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9017900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018140000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018310000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018320000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018390000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018410000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018490000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9018900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9019100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9019200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9020000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9021100000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021210000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021290000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021310000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021390000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021400000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021500000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9021900000 0 A 1/01/2008 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9022120000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022130000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022140000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022210000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022290000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9022900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9023000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9024100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9024800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9024900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9025110000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9025190000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9025800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9025900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9026100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9026200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9026800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9026900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027100000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027300000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027400000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027500000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027800000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9027900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9028100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9028200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9028300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9028900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9029100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9029200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9029900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9030100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9030200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9030310000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9030390000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9030400000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9030820000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9030830000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9030890000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9030900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9031100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9031200000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9031300000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9031410000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9031490000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9031800000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9031900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9032100000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9032200000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9032810000 10 A 1/01/2010 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9032890000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9032900000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9033000000 5 A 1/01/2012 5 5 5 0 0 0 0 0 0 0 0 0 0 0 0 9101110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9101990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9102990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9103100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9103900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9104000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9105990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9106100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9106900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9107000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9108110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9108120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9108190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9108200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9108900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9109110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9109190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9109900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9110110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9110120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9110190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9110900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9111100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9111200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9111800000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9111900000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9112200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9112900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9113100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9113200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9113900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9114100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9114200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9114300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9114400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9114900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9201100000 10 A 1/01/2013 10 10 10 10 0 0 0 0 0 0 0 0 0 0 0 9201200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9201900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9202100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9202900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9203000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9204100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9204200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9205100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9205900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9206000000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9207100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9207900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9208100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9208900000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209100000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209200000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209300000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209910000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209920000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209930000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209940000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9209990000 10 A 1/01/2012 10 10 10 0 0 0 0 0 0 0 0 0 0 0 0 9301110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301901100 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301901200 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301901300 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301901900 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301902000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301903100 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301903900 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9301909000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9302001000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9302002100 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9302002900 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9302003000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303201100 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303201200 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303201900 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303202000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303301000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303302000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9303900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9304000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9305101000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305102000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305103000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305104000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305105000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305106000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305107000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305108000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305210000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305291000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305292000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305293000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305294000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305295000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305296000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305297000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305298000 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911100 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911200 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911300 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911400 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911500 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911600 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911700 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911800 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305911900 10 C 1/01/2022 10 10 10 10 10 10 10 10 10 10 10 10 10 0 0 9305990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9306100010 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9306100050 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9306210010 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9306210050 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9306290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9306300010 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9306300090 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9306900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9307000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9401100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401610000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401690000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401710000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401790000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9401900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 9402100010 5 A 1/07/2009 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 9402100090 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9402900000 5 B 1/01/2016 5 5 5 5 5 5 5 0 0 0 0 0 0 0 0 9403100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403700000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403800000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9403900000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 9404100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9404210000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9404290000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9404300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9404900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405300000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405400000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405500000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405600000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9405910000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 9405920000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 9405990000 10 B 1/01/2017 10 10 10 10 10 10 10 10 0 0 0 0 0 0 0 9406000000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9501000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9502100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9502910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9502990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503410000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503490000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503600000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503700000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503800000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9503900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9504100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9504200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9504300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9504400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9504900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9505100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9505900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506120000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506310000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506320000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506390000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506510000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506590000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506610000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506620000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506690000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506700000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9506990000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9507100000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9507200000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9507300000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9507900000 5 C 1/01/2021 5 5 5 5 5 5 5 5 5 5 5 5 0 0 0 9508100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9508900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9601100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9601900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9602000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9603900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9604000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9605000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9606100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9606210000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9606220000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9606290000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9606300000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9607110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9607190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9607200000 10 C 1/01/2023 10 10 10 10 10 10 10 10 10 10 10 10 10 10 0 9608100000 20 D Exclusion 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 9608200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608310000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608390000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608400000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608500000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608600000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608910000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9608990010 5 A 1/01/2011 5 5 0 0 0 0 0 0 0 0 0 0 0 0 0 9608990090 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9609100000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9609200000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9609900000 20 B 1/01/2018 20 20 20 20 20 20 20 20 20 0 0 0 0 0 0 9610000000 20 A 1/01/2012 20 20 20 0 0 0 0 0 0 0 0 0 0 0 0 9611000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9612100000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9612200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9613100000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9613200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9613800000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9613900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9614200000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9614900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9615110000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9615190000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9615900000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9616100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9616200000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9617000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 9618000000 20 C 1/01/2023 20 20 20 20 20 20 20 20 20 20 20 20 20 20 0 9701100000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9701900000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9702000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9703000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9704000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9705000000 20 A 1/01/2013 20 20 20 20 0 0 0 0 0 0 0 0 0 0 0 9706000000 20 A 1/01/2011 20 20 0 0 0 0 0 0 0 0 0 0 0 0 0 PROTOCOL on Mutual Administrative Assistance in customs matters Article 1 Definitions For the purposes of this Protocol: (a) customs legislation means any legal or regulatory provisions governing the import, export and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority means a competent administrative authority which has been designated by a Party for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority means a competent administrative authority which has been designated by a Party for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data means all information relating to an identified or identifiable individual; (e) operation in breach of customs legislation means any infringement or attempted infringement of customs legislation. Article 2 Scope 1. The Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular by preventing, investigating and prosecuting operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines is not covered by this Protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether goods exported from the territory of one of the Parties have been properly imported into the territory of another Party, specifying, where appropriate, the customs procedure applied to the goods; (b) whether goods imported into the territory of one of the Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Parties shall assist each other, at their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to: (a) activities which are or appear to be operations in breach of customs legislation and which may be of interest to another Party; (b) new means or methods employed in carrying out operations in breach of customs legislation; (c) goods known to be subject to operations in breach of customs legislation; (d) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (e) means of transport in respect of which there are reasonable grounds for believing that they have been, are, or may be used in operations in breach of customs legislation. Article 5 Delivery/Notification 1. At the request of the applicant authority, the requested authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures to:  deliver any documents or  notify all decisions emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. 2. Requests for delivery of documents and notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the action requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications, as exact and comprehensive as possible, on the natural or legal persons who are the target of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents which accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime, precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority in application of this Protocol when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Party. 3. Duly authorised officials of one of the Parties may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present to obtain in the offices of the requested authority or any other authority concerned in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of a Party may, with the agreement of the other Party involved and within the conditions laid down by the latter, be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in writing together with relevant documents, certified copies or other items. 2. This information may be in computerised form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements in cases where a Party is of the opinion that assistance under this Protocol would: (a) be likely to prejudice the sovereignty of CÃ ´te d'Ivoire or that of a Member State whose assistance has been requested pursuant to this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2); or (c) be likely to disclose an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine whether assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons therefore must be communicated to the applicant authority without delay. Article 10 Exchange of information and confidentiality 1. Any information communicated in whatever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Party which may receive it undertakes to protect such data in at least an equivalent way to that applicable to that particular case in the Party which may supply it. To that end, the Parties shall inform each other of their applicable rules, including, where appropriate, legal provisions in force in the Member States of the Community. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol, is considered to be for the purposes of this Protocol. Therefore, the Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such objects, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official must appear, on what matters and by virtue of what capacity or qualification he/she will be questioned. Article 12 Assistance expenses The Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for the expenses of experts and witnesses, and those for interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted, on the one hand, to the customs authorities of CÃ ´te d'Ivoire and, on the other hand, to the competent departments of the Commission of the European Communities and, where appropriate, the customs authorities of the Member States of the European Community. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration the rules in force in particular in the field of data protection. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Parties shall consult each other and keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other agreements 1. Taking into account the respective competencies of the European Community and the Member States, the provisions of this Protocol shall:  not affect the obligations of the Parties under any other international agreement or convention,  be deemed complementary to agreements on mutual assistance which have been or may be concluded between individual Member States of the European Community and CÃ ´te d'Ivoire,  not affect the Community provisions governing the communication between the competent services of the Commission of the European Communities and the customs authorities of the Member States of any information obtained in the fields covered by this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral agreement on mutual assistance which has been or may be concluded between individual Member States and CÃ ´te d'Ivoire insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the applicability of this Protocol, the Parties shall consult each other to resolve the matter in the framework of the EPA Committee set up under Article 73 of the stepping stone Economic Partnership Agreement between Cote d'Ivoire and the European Community and its Member States.